Reversed on rehearing June 1, 1926.                              ON REHEARING.                              (246 P. 733.)
REVERSED.
7. Since our former decision reported in 235 P. 694, a rehearing has been had on which the argument covered matters not raised at the first hearing. Among these is the objection now urged that because this action was not brought by plaintiff individually, and for the particular remedy afforded by the Employers' Liability Act, but was brought by plaintiff in her representative capacity under Section 380, Or. L., the complaint fails to state facts sufficient to constitute a cause of action in failing to state that plaintiff was the mother of decedent, and the particular person who would be entitled to sue under the Employers' Liability Act.
This point was not even mentioned or referred to in the lower court, nor in this court in the argument upon the first hearing. The only reference then made to the sufficiency of the complaint was an excerpt in defendant's brief, which reads as follows:
"Inasmuch as the complaint specifically alleges that the deceased rode on this elevator, not while going to work, but for her own amusement and in *Page 464 
play, and while not carrying out any of the duties of her employment, we are satisfied the complaint fails to state a cause of action, and that a demurrer thereto, which the trial court overruled, and which for that reason we wish to renew at the present time, should be sustained."
The objection thus urged did not go to the sufficiency of the complaint upon the ground that the action had been brought under the wrong section, but went to its sufficiency as stating a cause of action under Section 380. The complaint stated a cause of action arising from a breach by defendant of duties imposed by the common law which resulted in decedent's death, and for such breach it stated a good cause of action. This point, however, was considered by us in our former decision, for the reason that if fatal to any recovery by plaintiff in this action, it would be idle to reverse the case, since if such was the case, ultimately plaintiff could not recover at all.
8, 9. It is obvious from the mere reading of the Employers' Liability Act, that the act was intended to confer upon the particular persons named as beneficiaries in the act and upon them only in the order there named, a right of action to recover the damage resulting from the death of an employee which was caused by a violation of the provisions of the act, and that this remedy should be exclusive of all other remedies, and that an action to recover damage for the death of a person caused by a violation of this act cannot be maintained by any other persons than those so named and by them only in the order there named. From this, the conclusion necessarily results that if any one of the beneficiaries named in the act is living, no other person can recover under that act for the death of a person caused by a violation of the act, for otherwise the employer would be subject *Page 465 
to more than one action for the same wrong, contrary to the statute which provides for but one recovery. While there are allegations in this complaint charging a violation of the Employers' Liability Act, there are other allegations charging a violation of a common-law duty, and hence it cannot as a matter of law be said that the right of action arose under the Employers' Liability Act and not under Section 380. Under the issues made by the pleadings, whether the action should have been brought under one or the other of said statutes, presents a question of fact for the jury, and not a question of law for the court. By its answer defendant denied that at the time of her death decedent was an employee of the defendant, or was engaged in the performance of any duties of her employment, and alleged defenses which would not have been available had the case been one coming within the Employers' Liability Act. At the trial, there was evidence tending to show that the case was one which would come within the Employers' Liability Act, and other evidence tending to contradict that fact.
10. However, upon the appeal, we construed the complaint most strongly against the pleader, and considered the case made by the complaint in the light most unfavorable to plaintiff as stating a cause of action which came within the Employers' Liability Act, in order to determine whether the action could be maintained in the form in which it had been brought. Considered as such, it appeared from the complaint, and from the entire record, that plaintiff's intestate at the time of her death, was only fifteen years of age; had never been married, and left no lineal descendants, and that plaintiff was the mother of the deceased child, and was the only person entitled *Page 466 
to sue for her death under the Employers' Liability Act. The question then was, Could plaintiff, who was the only person entitled to sue under the Employers' Liability Act, and if suing in that capacity must sue in her individual right, upon being appointed administratrix of her daughter's estate, sue to recover as such administratrix for the death of her deceased daughter? In determining that question, it was first necessary to ascertain whether the defendant would have any just ground of complaint, it having raised none upon the trial, because of the action having been brought by plaintiff in her representative capacity. The statute under which the action was brought limited the amount which could be recovered for the death of decedent. It also allowed the defendant to interpose defenses which could not have been available had the action been brought under the other statute. Hence, defendant was benefited and not injured by plaintiff's choice of remedies.
11, 12. The next question for decision was, Did plaintiff's election violate any principle of public policy? It was clear that it did not and could not, and that therefore the state could not be injured by plaintiff's choice of remedies. The only question then remaining was, Could plaintiff waive her right to sue under the Employers' Liability Act and commence her action under Section 380? That she had a right to waive the particular benefits conferred upon her by the statute seemed to be clear, and beyond question, since no person could be injured thereby. The case, therefore, comes within the principle stated in 25 R.C.L., p. 781, as follows: "Such provisions as the law prescribes for the advantage or protection of individuals may, as a rule, be waived by them, where not inhibited by public policy." *Page 467 
13. It is contended that before plaintiff can avail herself of the right to waive her right to sue under the Employers' Liability Act and sue under Section 380, she must plead the waiver in her complaint. A waiver has been defined by our court, as an intentional relinquishment of a known right. There is a clear distinction between a waiver and an estoppel. If the waiver arises by reason of an estoppel, to be taken advantage of, it must of course be pleaded under the prevailing principle that if there is an opportunity to plead an estoppel, it must be pleaded. But where the waiver contains no element of an estoppel and is not being asserted against an opposing litigant, there is no rule of law requiring that it shall be pleaded.
The question in the case of Mercer v. Germania Ins. Co.,88 Or. 410 (171 P. 412), concerned a waiver by reason of facts creating an estoppel against the adversary party in an action brought to enforce an insurance policy, and of course it was held that the waiver by defendant of a condition contained in the insurance policy, must be pleaded before it could be taken advantage of by plaintiff. That case, therefore, is not an authority under the facts involved in this action.
14, 15. Had this question been raised in the lower court, this defect, if it is a defect, could have been cured by amendment. The question was not there raised, either by demurrer or by motion. The complaint was demurred to upon the ground that it failed to state facts sufficient to constitute a cause of action. The objection does not go to the sufficiency of the complaint upon that ground. The complaint did state facts sufficient to constitute a cause of action, and the demurrer, therefore, was properly overruled. The objection goes to the legal capacity of the plaintiff to *Page 468 
sue, which is a special ground of demurrer under our Code. If plaintiff did not have a right to come into court because of a want of capacity to sue, the lack of capacity appeared on the face of the complaint, and unless demurred to under our statute, the objection was waived. While, if it did not appear upon the face of the complaint, the objection must be made by answer, and if not made by answer, is waived. Here the alleged defect, if it had been such, appeared upon the face of the complaint, and not having been demurred to upon that special ground, was waived, and cannot be raised for the first time upon this appeal. "A demurrer for this cause [want of capacity to sue] may raise the question appearing upon the face of the complaint, that the right to maintain an action was not in the plaintiff, but in another." 21 R.C.L., p. 526. Having failed to demur upon this ground, and having pleaded to the merits, this objection, if it was an objection, was waived.
The question of whether the particular person, who alone is entitled to prosecute an action under the Employers' Liability Act, to recover for the death of another, may upon being appointed as the personal representative of the deceased, maintain an action under Section 380, is res nova in this court. This question has not heretofore been necessary for decision in this court, and no case presenting facts similar to those involved here, has ever been before the court.
The case of Niemi v. Stanley Smith Lumber Co., 77 Or. 221
(147 P. 532, 149 P. 1033), was a case where the administrator suing under the Employers Liability Act was not the person named by that act as the beneficiary entitled to maintain the action for the death of his intestate. In that case, however, although the judgment in favor of the administrator *Page 469 
was reversed and the action dismissed, it was remanded to the court below without prejudice to the right of the one entitled under the Employers' Liability Act to bring an action for the death of the decedent.
Since the question presented here has not been heretofore decided by this court, and since there is no positive rule of law requiring us to hold that plaintiff, who is the sole beneficiary under the Employers' Liability Act, cannot maintain this action in her representative capacity, and since the prosecution of this action will be a bar to the prosecution of any other action for the death of decedent, the rule stated by us ought to be adopted in the interest of justice.
16. Because of the errors pointed out in our former decision, the judgment must be reversed, but in conformity to the precedent established in Niemi v. Stanley Smith Lumber Co., supra, the cause will be remanded to the court below, with leave to the plaintiff either to amend her complaint so as to state a cause of action under the Employers' Liability Act, or to continue the prosecution of the present action as she may desire.
REVERSED AND REMANDED.
COSHOW, J., not sitting.